Title: To Alexander Hamilton from William Ellery, 27 August 1792
From: Ellery, William
To: Hamilton, Alexander



Sir,
Colles Offe. [Newport, Rhode Island] Augt. 27th 1792

Last friday evening I was informed that a Sloop stripped of her sails lay in a small harbour called Slocum’s harbour in Nashawina islands, which as I am told is about 15 miles from the main land, and about 7 or 8 miles from Marthas vineyard and about forty miles from this place. The circumstances of a vessel stripped at this season of the year, and the place where she lay induced a suspicion that it might be the Sloop Polly of Sandwich. I communicated my information and suspicions to the Surveyor of this Port, and desired him to take with him an Inspector our two boatmen & his admeasuring apparatus and proceed with our sailing boat to the place where the vessel lay as soon as wind and weather would permit. Suggesting to him, that if it were that Sloop it was probable he would find the words on her stern blacked over, and in that case a scraping or washing of the blacking carefully he might discover letters enough to determin whether it was the Sloop Polly of Sandwich or not, and admeasuring her would also tend to ascertain same point. He sailed that day and the next morning arrived at Nasshawina, found the stern of the Sloop blacked over; but on washing the blacking off he discover’d the words Sloop Polly plainly, and enough of other letters to satisfy him that the word which was partly erased, had been Sandwich. On admeasuring her, she turned out to be thirty tons which is eight tons and 40/95 more than the tonnage expressed in the License which issued from this Port. Upon inquiring of people on the island he perceived that some of them were Suspicious that She had been employed in illicit trade, and of Mrs Slocum (her husband was absent) he found that she had arrived there about three weeks ago and was purchased by her husband of the owner of her, whose name she pretended she could not recollect. The Surveyor seized her, and would have seized her Sails; which from Mrs Slocum’s conversation were concealed in their house, but there was no magistrate on or near the island to give him a search warrant, and it was not probable that they would be removed very soon. The Surveyor returned here last evening leaving the Inspector and one of the boatmen in charge of the Sloop (which lay partly on a beech with two Anchors a head) and this forenoon sailed for New Bed-ford to give the Collector of that District information of what he had discovered and done, in order that he might cause her to be libelled and prosecuted as the Law directs.
Notwithstandg: the disagreement between the tonnage by her License, and her admeasuremt. by our Surveyor I have no doubt but that She is the identical Sloop Polly of Sandwich Samuel Bourne master from which goods were unladen at Sandwich without permit, and which was licenced here 24th. of May 1791, and at Providence the 20th. of last June. It is probable that there might be a mistake in her origl. admeasuremt: for such mistakes have happened. Upon the return of the Surveyor who will go from Bed-ford to Nashawina I may receive more particular information, if I should I will communicate it to you by the next Post.
I am,   Sir,   Yr. most obedt. servt.
Wm Ellery Colle
